Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
           Reasons for Allowance 
2.     The following is an examiner’s statement of reasons for allowance: the prior art of record doesn’t teach or render obvious “at least one sync propagation circuit configured to, apply a first of the stored sets of configuration settings to the first synchronisation request, wherein the first of the sets of configuration settings is selected to be applied in dependence upon the one of the interfaces the first synchronisation request is received at, wherein the applying the first of the sets of configuration settings comprises at least one item selected from a list consisting of propagating and acknowledging the first synchronisation request in accordance with the first of the sets of configuration settings.” in combination with other recited elements in independent claim 1. 
      
3.   ISLAM et al. (US Patent Application Pub. No: 20170353255 A1) teaches an apparatus processes a first group of synchronization signals and a second group of synchronization signals, also performs a first transmission by transmitting the processed first group of the synchronization signals in a first synchronization subframe. ISLAM suggests the apparatus performs a second transmission by transmitting the processed second group of the synchronization signals in a second synchronization subframe. However, ISLAM doesn’t teach “at least one sync propagation circuit configured to, apply a first of the stored sets of configuration settings to the first synchronisation request, wherein the first of the sets of configuration settings is selected to be applied in dependence upon the one 

4.    Wang et al. (U.S. Patent Application Pub. No: 20110268018 A1), the closest prior art of record, teaches a method comprises at time T1, sending from the gateway to the base stations a synchronization request signal; at time T2, receiving by the base stations the synchronization request signal; at time T3, sending from the base stations to the gateway the synchronization response comprising the times T2 and T3; at time T4, receiving by the gateway the synchronization response signals; and calculating for the base stations a mapping relationship between the time system of the gateway and the time system of the base station is calculated based on the times T1, T2, T3 and T4. Wang discloses the configuration and method can be avoided the problem that accurate synchronization between the gateway and the base stations can not be reached for MBMS data packets in LTE because of path delay and jitter error, so that every base station can specify the same transmitting time for MBMS data packets to guarantee that UE could implement correct RF combining. However, Wang doesn’t teach “at least one sync propagation circuit configured to, apply a first of the stored sets of configuration settings to the first synchronisation request, wherein the first of the sets of configuration settings is selected to be applied in dependence upon the one of the interfaces the first synchronisation request is received at, wherein the applying the first of the sets of configuration settings comprises at least one item selected from a list consisting of propagating and 

5.     Independent claims 13 and 14 recites limitations similar to those noted above for independent claim 1, are considered allowable for the same reasons noted above for claim 1.

6.     Dependent claims 2-12 recites limitations similar to those noted above for independent claims 1,13 and 14 and are considered allowable for the same reasons noted above for claims 1,13 and 14.

            Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

                                     Conclusion
                       RELEVANT ART CITED BY THE EXAMINER
         The following prior art made of record and not relied upon is cited to establish the level of skill in the applicant’s art and those arts considered reasonably pertinent to applicant’s disclosure. See MPEP 707.05(c).
                      References Considered Pertinent but not relied upon
Olariu et al. (US Patent Application Pub. No: 20030128711 A1) teaches a communications system includes a plurality of communications channels for transporting packets. Olariu discloses a gateway that is coupled to the communications channels and the gateway is configured to buffer a packet that is received over one of the communications channel from a first host in a queue and to determine a window value for maximizing transmission rate based upon occupancy of the queue. Olariu suggests the gateway is configured to a second host according to a prescribed protocol to force use of the determined window value in the second host over another one of the communications channels.  

         Huxham (US Patent Application Pub. No: 20140215642 A1) a gateway device and methods performed therein to prevent unauthorized client devices from connecting to the host network of the gateway device is described. Huxham discloses the gateway device does not respond right away to an individual client message sent to the gateway device, and instead, the gateway device only responds to a predetermined sequence of the client messages, which is only known to the gateway device and authorized client devices. Huxham suggests the gateway device will not respond to random client messages and the likelihood that an unauthorized client device can correctly guess the predetermined sequence of the client messages is low, the risk of a malicious party being able to hack into the host network, for example, by using port scanning techniques, can be mitigated.
  Any inquiry concerning this communication or earlier communications from the examiner should be directed to GETENTE A YIMER whose telephone number is (571)270-7106.  The examiner can normally be reached on Monday-Friday 6:30-3:00.Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) athttp://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, IDRISS N ALROBAYE can be reached on 571-270-1023.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair my.uspto.gov/pair/ PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GETENTE A YIMER/Primary Examiner, Art Unit 2181